Exhibit 10.1
 
MANAGEMENT SERVICES AGREEMENT
 
This management services agreement (the “Agreement”) is dated as of October 1,
2011, and is between SP Corporate Services LLC (“SP Corporate”), a Delaware
limited liability company having an office at 590 Madison Avenue, 32nd Floor,
New York, New York 10022, and ADPT Corporation, a Delaware corporation (the
“Company”) having an office at 691 South Milpitas Boulevard, Suite 208,
Milpitas, California 95035.
 
RECITALS
 
WHEREAS, the Company desires to have SP Corporate furnish certain services to
the Company and its subsidiaries, as described in Section 1.01 (the “Primary
Services”) and Section 1.02 (the “Additional Services” and, together with the
Primary Services, the “Services”), and SP Corporate has agreed to furnish
Services pursuant to the terms and conditions set forth herein.
 
WHEREAS, the Audit Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) approved this Agreement and recommended the Board’s
approval, and a majority of the disinterested directors of the Company has voted
to approve this Agreement.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
Section 1.               Engagement of SP Corporate
 



1.01.                Primary Services.
 
 
(a)
During the term of this Agreement, SP Corporate shall provide to the Company the
non-exclusive services of a person designated by SP Corporate and approved by
the Committee to perform the services of Chief Financial Officer of the Company
in accordance with the terms and provisions of this Agreement (the “CFO
Designee”).  In his or her capacity as the Chief Financial Officer of the
Company, the CFO Designee shall report to the Committee and the Chief Executive
Officer of the Company.  The CFO Designee shall devote such time and effort as
is reasonably necessary to fulfill the statutory and fiduciary duties of the
Chief Financial Officer of the Company until such time as otherwise instructed
or removed by the Board or the resignation of the CFO Designee in such capacity
or his or her death.  In the event the CFO Designee ceases for any reason to
serve as Chief Financial Officer, SP Corporate has a right, but not an
obligation, to propose another person to serve as the Company’s Chief Financial
Officer.  If such person is approved by the Committee, then this Agreement shall
be amended accordingly.  The duties of the CFO Designee are set forth in
additional detail on Exhibit A.  This Agreement shall apply in all material
respects to any successor to the CFO Designee who serves as the Chief Financial
Officer of the Company in accordance with this Agreement and the term the CFO
Designee used herein shall apply to any such successor.

 
 
 

--------------------------------------------------------------------------------

 
 
(b)
During the term of this Agreement, SP Corporate shall provide to the Company the
non-exclusive services of such person as designated by the CFO Designee and
approved by the Committee, which approval shall not be unreasonably withheld,
from time to time (the “Reporting Manager Designee” and, together with the CFO
Designee, the “Designated Officers”) to serve as the Financial Reporting Manager
(the “Reporting Manager”) of the Company; provided that the CFO Designee, in his
or her evaluation of whether a candidate for the Reporting Manager’s position is
appropriately qualified, shall apply such criteria as the Committee may from
time to time establish.  In his or her capacity as the Reporting Manager of the
Company, the Reporting Manager Designee shall report to the Chief Financial
Officer.  The Reporting Manager Designee shall devote such time and effort as is
reasonably necessary to fulfill the duties assigned to him or her until such
time as otherwise instructed or removed by the Board or the resignation of the
Reporting Manager Designee in such capacity or his or her death.  In the event
the Reporting Manager Designee ceases for any reason to serve as the Reporting
Manager, SP Corporate or the CFO Designee shall designate another person to
serve as the Company’s Reporting Manager, subject to the Committee’s approval,
which approval shall not be unreasonably withheld.  If no such person is
designated or approved, then this Agreement shall be amended accordingly.  The
duties of the Reporting Manager Designee are set forth in additional detail on
Exhibit A.  This Agreement shall apply in all material respects to any successor
to the Reporting Manager Designee who serves as the Reporting Manager of the
Company in accordance with this Agreement and the term the Reporting Manager
Designee used herein shall apply to any such successor.

 
1.02.                 Additional Services.  During the term of this Agreement,
the Company and its subsidiaries may obtain from SP Corporate, and if the
Company so elects SP Corporate shall provide, additional accounting, finance,
human resources, operational and other services (the “Additional Services”), the
scope and details of which, including hourly rates for such Additional Services,
shall be determined by reference to current competitive market rates and agreed
upon by the Company (with the approval of the Committee) and SP Corporate from
time to time and shall be set forth on an Annex to this Agreement.  The
Company’s Chief Executive Officer shall have the authority to cause the Company
to obtain Additional Services in accordance with the terms set forth on the
applicable Annex, with the aggregate fees not to exceed $25,000 or any other
amount that the Committee otherwise directs (the “Authorized Budget”), and
subject to the requirements of the Delegation of Authority attached hereto as
Exhibit B, as it may be amended from time to time with the consent of the
Committee (the “Delegation of Authority”), and such other procedures as may be
adopted from time to time by the Committee.  Each time the actual aggregate fees
for Additional Services exceed the Authorized Budget or the Chief Executive
Officer expects that potential fees together with the actual fees in the
aggregate will exceed the Authorized Budget, the Chief Executive Officer shall
report to the Committee and present such financial and accounting statements
documenting the actual and potential expenses as the Committee may require, and
the Committee may approve a new Authorized Budget for the Chief Executive
Officer to obtain more Additional Services; provided, however, that the
Committee may amend or modify the foregoing process from time to time.  The
parties may agree at any time to produce a new Annex or amend any existing Annex
to this Agreement to provide for further Additional Services, the elimination of
certain Additional Services, increases or decreases to the compensation paid
hereunder, or other changes, upon the mutual agreement of the parties hereto
and, in the case of the Company, with the approval of the Committee.
 
 
2

--------------------------------------------------------------------------------

 
1.03.                 In performing Services, SP Corporate and its personnel
shall be subject to the oversight of the Committee and shall report to the
Committee at least monthly and otherwise in accordance with such procedures as
may be adopted by the Committee from time to time.  SP Corporate, the CFO
Designee, the Reporting Manager Designee, any of SP Corporate’s Agents (as
defined below) or any of its personnel may incur an obligation or enter into any
transaction on behalf of the Company only (a) with the prior approval of the
Committee or (b) in accordance with the Delegation of Authority and consistent
with the Company’s business and investment objectives, strategy, guidelines,
policies and limitations as approved by the Board from time to time.  In
addition, the prior approval of the Committee will be required for each expense
reimbursement payable to SP Corporate pursuant to Section 3.02, and each
transaction to which SP Corporate or any of its Affiliated Companies (as defined
below) is a party.
 
1.04.                 While the amount of time and personnel required for
performance by SP Corporate hereunder will necessarily vary depending upon the
nature and type of Services, SP Corporate shall devote such time and effort and
make available such personnel as may from time to time reasonably be required
for the performance of Services hereunder and shall use its reasonable best
efforts to carry out the purposes of the Company and shall perform Services to
the best of its abilities in a timely, competent and professional manner, in
compliance with any laws relevant to such Services, in compliance with the
Delegation of Authority, in compliance with the Company’s policies, procedures
and controls provided by the Company to SP Corporate in writing from time to
time and in compliance with such reasonable directions as SP Corporate’s
officers, employees or representatives may receive from the Committee or from
the Company’s officers or other designated representatives from time to time.
 
1.05.                 In the performance of Services, SP Corporate will (i)
assist and support the Company’s compliance with the requirements of the
Securities Exchange Act of 1934, as amended, Securities Act of 1933, as amended,
the Sarbanes Oxley Act of 2002 (the “SOA”) and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder (including Section 404
of the SOA related to internal controls and Sections 302 and 906 of the SOA
related to certifications) and any other applicable Federal or state securities
law, and act in a manner consistent with regards thereto, and (ii) not cause the
Company to violate, any statue or regulation or any order, writ, judgment, or
decree of any court, arbitrator or governmental authority applicable to the
Company and its subsidiaries and affiliates.
 
Section 2.                Term and Termination
 
2.01.                This Agreement shall commence effective as of October 1,
2011, and shall continue through September 30, 2012, and shall automatically
renew for successive one (1) year periods unless and until terminated as
provided in Section 2.02 below.
 
 
3

--------------------------------------------------------------------------------

 
2.02.                 This Agreement may be terminated (i) by either party,
effective on any anniversary date, upon not less than ninety (90) days prior
written notice to the other (provided, however, that at the election of the
Company any such termination by SP Corporate shall not take effect until the
earlier of the date the Company has selected a substitute chief financial
officer to take over the responsibilities of the CFO Designee and 120 days from
such termination); (ii) by the Company, at any time, on less than ninety (90)
days notice; provided that, if the Company provides less than ninety (90) days
notice, it shall pay to SP Corporate a termination fee equal to 125% of the fees
due under this Agreement, as calculated under Section 3, from, and including,
such termination date until, and including, the 90th day following the date of
such notice; (iii) at the election of the Committee, immediately upon death of
the CFO Designee, his or her resignation as Chief Financial Officer, removal as
Chief Financial Officer by SP Corporate or removal as Chief Financial Officer
for Cause by the Company, unless SP Corporate has proposed, and the Committee
has approved and appointed a successor Chief Financial Officer, and this
Agreement has been amended accordingly; (iv) immediately upon the bankruptcy or
dissolution of SP Corporate, or (v) immediately by the Company for Cause or upon
a material breach of this Agreement (as reasonably determined by the Committee)
by SP Corporate or the CFO Designee.
 
For the purposes of this Agreement, “Cause” shall mean, with respect to the
termination of this Agreement, fraud, gross negligence, criminal conduct or
willful misconduct by SP Corporate or the CFO Designee, as applicable, or breach
of fiduciary duty by the CFO Designee, in connection with performing its or his
or her respective duties hereunder, as reasonably determined by the Committee.
 
2.03.                 In the event this Agreement is terminated pursuant to
Section 2.02 above, SP Corporate shall cease to perform Services.  If the
termination of this Agreement takes effect on a day other than the end of a
calendar month, monthly fees shall be prorated based on the number of days that
SP Corporate performed Services during such calendar month until termination.
 
Section 3.                 Payments to SP Corporate
 
3.01.                 In consideration of Services furnished by SP Corporate
hereunder, the Company shall pay to SP Corporate (a) a fixed monthly fee in the
amount and manner as set forth in Exhibit A hereto, which shall be adjustable
annually upon mutual agreement by the parties, for Primary Services, and (b)the
amounts specified on one or more Annexes to this Agreement as provided in
Section 1.02, for Additional Services.
 
3.02.                 The Company shall reimburse SP Corporate and the
Designated Officers for all reasonable and necessary business expenses incurred
on behalf of the Company in connection with the performance of Services, subject
to (a) the review and approval of the Committee, (b) the Delegation of Authority
and (c) such other policies and procedures as the Company may have in place from
time to time, provided that the Chief Executive Officer of the Company shall
have the ability to review and approve any reasonable and necessary travel
expenses of the Designated Officers in connection with the performance of
Services in accordance with the Company’s policies and procedures.  Expenses
incurred by SP Corporate on behalf of the Company and reimbursable pursuant to
this Section 3.02 shall be reimbursed by the Company no less than monthly.  SP
Corporate shall prepare a statement documenting such expenses during each month,
and the Company shall reimburse SP Corporate for such expenses within forty-five
(45) days after receipt and approval of such statement and such supporting
material as the Committee may require.
 
 
4

--------------------------------------------------------------------------------

 
Section 4.                Representations and Warranties of SP Corporate and the
Designated Officers
 
4.01.               SP Corporate hereby makes the following representations and
warranties on which the Company has relied in making the delegation set forth in
this Agreement:
 
 
(a)
SP is a Delaware limited liability company, duly organized, validly existing and
in a good standing under the laws of the State of Delaware and is duly qualified
as a foreign company in each jurisdiction in which the nature of its business
makes such qualification necessary.

 
 
(b)
SP Corporate has all requisite power and SP Corporate has authority to execute,
deliver and perform this Agreement, and the execution, delivery and performance
of this Agreement have been duly authorized by all necessary action on the part
of SP Corporate.

 
 
(c)
This Agreement constitutes a legal, valid and binding obligation of SP
Corporate, enforceable against it in accordance with its terms.

 
 
(d)
The execution, delivery and performance by SP Corporate or the Designated
Officers of this Agreement does not (i) violate any provision of the operating
agreement of SP Corporate (the “SP Corporate’s Organizational Documents”), (ii)
violate any statue or regulation or any order, writ, judgment, or decree of any
court, arbitrator or governmental authority applicable to SP Corporate or any of
its assets or the Designated Officers, or (iii) violate or constitute, with or
without notice or lapse of time, a default under, or result in the creation or
imposition of any lien on the assets of SP Corporate pursuant to the provisions
of, any mortgage, indenture, contract, agreement or other undertaking to which
SP Corporate is a party.

 
 
(e)
To the knowledge of SP Corporate, there are no past or present actions,
occurrences, conditions or circumstances that could reasonably be expected to
adversely affect the Company’s ability to comply with the requirements of
applicable Federal and state securities laws or its control environment, in each
case by reason of the entry by the Company into this Agreement or the provision
of Services by SP Corporate.

 
Section 5.                Agents
 
5.01.               SP Corporate may delegate any or all of the powers, rights
and obligations under this Agreement and may appoint, employ, contract or
otherwise deal with any person or entity (each, an “Agent”) in respect of the
performance of Additional Services upon prior approval of any such delegation by
the Committee.  SP Corporate may assign to any such Agent approved by the
Committee the right to receive any fee or reimbursement of expenses as SP
Corporate would be entitled to received under this Agreement.  SP Corporate
shall disclose to the Committee upon its request the terms of any such
sub-contracting arrangement entered into by and between SP Corporate and any
Agent.
 
 
5

--------------------------------------------------------------------------------

 
5.02.                 SP Corporate shall supervise the activities of its Agents,
and notwithstanding the designation of or delegation to any Agent, SP Corporate
shall remain obligated to the Company for the proper performance of Services;
provided, however, that SP Corporate and the Company may enter into any
agreement for indemnification pursuant to which an Agent may indemnify and hold
harmless SP Corporate and the Company, jointly and severally, from any liability
to them arising by reason of the act or omission of such Agent.  Nothing
contained herein shall affect or otherwise limit the indemnification obligations
of SP Corporate to the Company as provided in Section 9.01.
 
Section 6.                 Records; Access
 
6.01.                 SP Corporate shall maintain appropriate records of all its
activities hereunder and make such records available for inspection upon request
by the Committee and by counsel, auditors and authorized agents of the Company,
at any time or from time to time during normal business hours, provided that SP
Corporate shall have a reasonable time to review any such records prior to
making them available for inspection and to delete or redact from such records
any information not specifically relating to the provision of Services to the
Company by SP Corporate.
 
6.02.                 SP Corporate and its officers, employees and
representatives, including the Designated Officers, in performance of Services,
shall have access to all accounting books, ledgers, receipts, business
information, employee information, research, organizational structure
information, data, computer programs and budget figures of the Company and its
subsidiaries and any other information of the Company and its subsidiaries
related to the performance of Services by SP Corporate, its officers, employees,
and representatives, including the Designated Officers, whether or not
considered material (the “Information”), and the Company shall promptly make any
such Information available to SP Corporate upon its reasonable request.  Such
Information shall (a) unless otherwise approved by the Committee, at all times
remain on the Company’s (or its designated third party service
providers’)  information technology systems and not be transferred to
SP  Corporate; (b) in all circumstances, be maintained in accordance with the
Company’s internal controls systems and in a manner that will not result in any
material weaknesses or combination of deficiencies that would cause material
weaknesses in the Company's financial or other controls and (c) remain
confidential as provided in Section 11.  The Company confirms that the Committee
has approved the maintenance of the Information, including accounting systems,
for Newco Sports, Inc., (a subsidiary of the Company) and its subsidiaries on
the accounting platform of SP Corporate or a designee of SP Corporate (which
designee shall be approved by the Committee prior to such delegation), provided
that such Information shall (1) at all times be physically and electronically
segregated from the Information of SP Corporate and its other clients, and (2)
be maintained in a manner that will not result in any material weaknesses or
combination of deficiencies that would cause material weaknesses in the
Company’s financial or other controls.
 
 
6

--------------------------------------------------------------------------------

 
6.03.                SP Corporate covenants that during the term of this
Agreement it will notify the Company of any change in SP Corporate’s business,
financial condition, results of operations or status that would reasonably be
expected to have a material effect on the provision of Services under this
Agreement.
 
6.04.                In the event the Agreement is terminated, SP Corporate will
transfer any and all physical and electronic records of the Company in a
reasonable format specified by the Company.
 
Section 7.                Limitation on Activities
 
Notwithstanding any provision of this Agreement, SP Corporate and its personnel
shall not take any action which, in their sole judgment made in good faith,
would violate any law, rule, regulation or statement of policy of any
governmental body or agency having jurisdiction over the Company and its
subsidiaries and affiliates, or otherwise not permitted by the Company’s
Certificate of Incorporation or By-laws, as each may be amended from time to
time (the “Company’s Charter Documents”), or policies and procedures, except if
such action shall be ordered in writing by the Committee following the
affirmative vote of a majority of the members of the Committee present at a
properly called meeting of the Committee, in which case SP Corporate or its
personnel shall have no liability for acting in accordance with the specific
instructions of the Company so given.  Notwithstanding the foregoing, the
officers, directors, members, employees, affiliates, consultants or agents of SP
Corporate (the “SP Corporate Persons”) (except the CFO Designee in his or her
capacity as the Chief Financial Officer of the Company and the Reporting Manager
Designee in his or her capacity as the Reporting Manager of the Company) shall
not be liable to the Company or holders of its securities for any act or
omission by SP Corporate, the CFO Designee or the Reporting Manager Designee, as
applicable, taken or omitted to be taken in the performance of Services under
this Agreement except as provided in Section 9 of this Agreement.
 
Section 8.                Limitation on Liability
 
SP Corporate shall reasonably rely on information provided to it about the
Company, if any, that is provided by the Company or the Company’s subsidiaries,
employees, agents or representatives.  In no event shall SP Corporate be liable
for any error or inaccuracy of any report, computation or other information or
document produced in accordance with this Agreement, for whose accuracy the
Company assumes all responsibility, unless resulting from the fraud, gross
negligence, willful misconduct or reckless disregard of duties of SP Corporate
or the SP Corporate Persons. Notwithstanding any provision herein to the
contrary, except with respect to fraud, gross negligence, willful misconduct or
reckless disregard of duties by SP Corporate, the CFO Designee or the Reporting
Manager Designee or other SP Corporate Persons, SP Corporate’s aggregate
liability with respect to, arising from, or arising in connection with this
Agreement, or from all Services provided or omitted to be provided under this
Agreement, whether in contract, or in tort, or otherwise, is limited to, and
shall not exceed the amounts paid hereunder by the Company to SP Corporate as
fees and charges for the trailing twelve months from the date of any claim, but
not including reimbursable expenses.
 
 
7

--------------------------------------------------------------------------------

 
Section 9.                 Indemnity and D&O Insurance
 
9.01.                 To the fullest extent permitted by law, SP Corporate shall
defend, indemnify, save and hold harmless the Company from and against any
claims, liabilities, damages, losses, costs or expenses, including amounts paid
in satisfaction of judgments, in compromises and settlements, as fines and
penalties and legal or other costs and reasonable expenses of investigating or
defending against any claim or alleged claim of any nature whatsoever resulting
from SP Corporate’s, the CFO Designee’s, the Reporting Manager Designee’s or the
SP Corporate Persons’ activities or services under this Agreement (a “Claim”)
and incurred by reason of SP Corporate’s, the CFO Designee’s, the Reporting
Manager Designee’s or the SP Corporate Persons’, as applicable, fraud, willful
misconduct, gross negligence or reckless disregard of their respective duties;
provided, however, that SP Corporate, the CFO Designee or the Reporting Manager
Designee shall not be held responsible for (i) any action of the Company in
which SP Corporate, the CFO Designee or the Reporting Manager Designee, as
applicable, advised the Board or the Committee prior to taking such action and
the Board (including a majority of the disinterested directors) or the Committee
declined to follow such advice and such decision was provided in writing to SP
Corporate or (ii) any Claim to the extent such Claim is occasioned by the fraud,
gross negligence or willful misconduct of duties of the Company’s officers,
directors, employees, consultants or agents (except for the Designated Officers,
SP Corporate or the SP Corporate Persons).
 
9.02.                 To the fullest extent permitted by law, the Company shall
defend, indemnify, save and hold harmless SP Corporate and the SP Corporate
Persons (except for the Designated Officers) from and against any Claim,
including any negligent errors or omissions, other than any Claim by the
Company, and except to the extent any such Claim is occasioned by the fraud,
gross negligence, willful misconduct or reckless disregard of duties of SP
Corporate, the CFO Designee, the Reporting Manager Designee or the SP Corporate
Persons.
 
9.03.                 The Company shall enter into indemnification agreements
with the Designated Officers consistent with agreements entered into with other
executive officers.
 
9.04.                 Promptly after receipt by SP Corporate or the Company of
notice of any Claim, it (the “Indemnified Party”) shall notify the other (the
“Indemnifying Party”) in writing; provided, however, that the failure of the
Indemnified Party to give timely notice hereunder shall not affect the rights of
the Indemnified Party to indemnification hereunder, except to the extent that
the Indemnifying Party can demonstrate actual, material prejudice to it as a
result of such failure.  The Indemnified Party shall reasonably cooperate with
appropriate requests of the Indemnifying Party with regard to the defense of any
Claim.  The Indemnifying Party shall maintain authority and control of the
defense of any such Claim and the authority to settle or otherwise dispose of
any such Claim (provided that the Indemnified Party shall have the right to
reasonably participate at its own expense in the defense or settlement of any
such Claim).  In no event, however, may the Indemnifying Party agree to any
settlement of any Claim that would affect any of the Indemnified Party’s rights
or obligations, or that would constitute an admission of guilt or liability on
the part of the Indemnified Party, without the Indemnified Party’s express prior
written consent.
 
 
8

--------------------------------------------------------------------------------

 
9.05.               If SP Corporate should reasonably determine its interests
are or may be adverse to the interests of the Company, SP Corporate may retain
its own counsel in connection with such claim or alleged claim or action, in
which case the Company shall be liable, to the extent permitted under this
Section 9, to SP Corporate for any reasonable and documented legal, accounting
or other directly related fees and expenses incurred by SP Corporate in
connection with its investigating or defending such claim or alleged claim or
action.
 
9.06.               At all times during which (a) the CFO Designee is acting as
non-employee Chief Financial Officer of the Company, the Company shall cause him
or her, and (b) the Reporting Manager Designee is acting as non-employee
Reporting Manager of the Company, the Company shall cause him or her, to be
covered by the Company’s D&O insurance policy applicable to other officers and
directors.
 
9.07.               Neither SP Corporate nor the Company (including their
officers, directors, members, employees, affiliates and consultants and the
Designated Officers) shall be liable to the other or any third party for any
special, consequential or exemplary damages (including lost or anticipated
revenues or profits relating to the same) arising from any claim relating to
this Agreement or any of the services provided hereunder, whether such claim is
based on warranty, contract, tort (including negligence or strict liability) or
otherwise, even if an authorized representative of SP Corporate or the Company,
as applicable, is advised of the possibility or likelihood of the same.
 
Section 10.             Payments and Duties of SP Corporate Upon Termination
 
10.01.             SP Corporate shall promptly upon termination:
 
 
(a)
pay to the Company any money collected and held for the account of the Company
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled under Section 3;

 
 
(b)
deliver to the Board all assets, books and records and documents of the Company
then in the custody of SP Corporate; and

 
 
(c)
cooperate with the Company to provide an orderly management transition and the
Company shall pay SP Corporate reasonable fees and expenses in connection
therewith.



 
Section 11.             Confidential Information; Non-Solicitation
 
11.01.             Except as provided in Sections 11.02 and 11.03 below, neither
SP Corporate nor the Designated Officers shall at any time during or following
the termination or expiration for any reason of this Agreement, directly or
indirectly, disclose, publish or divulge to any person (except where necessary
in connection with the furnishing of Services under this Agreement), appropriate
or use, or cause or permit any other person to appropriate or use, any of the
Company’s inventions, discoveries, improvements, trade secrets, copyrights or
other proprietary, secret or confidential information not then publicly
available (the “Confidential Information”).
 
 
9

--------------------------------------------------------------------------------

 
11.02.               Notwithstanding the provisions of Section 11.01 above, SP
Corporate or the Designated Officers may disclose Confidential Information to SP
Corporate’s representatives who (i) need to know such information to permit SP
Corporate and the Designated Officers to provide Services in accordance with the
terms of this Agreement, (ii) are informed of the confidential nature of the
Confidential Information and (iii) agree to maintain the confidentiality of the
Confidential Information.  SP Corporate shall be fully responsible for any
breach of the provisions of this Section 11 by any of its representatives.
 
11.03.               Notwithstanding the provisions of Section 11.01 above, if
SP Corporate, the Designated Officers or any of SP Corporate’s representatives
are required to disclose any Confidential Information pursuant to applicable
laws or regulations or by any subpoena or similar legal process, SP Corporate
shall promptly notify the Company in writing of any such requirement, if legally
permissible, so that the Company may seek an appropriate protective order or
other appropriate remedy or waive compliance with the provisions of this
Agreement.  SP Corporate shall, and shall direct its representatives (including
the Designated Officers) to, reasonably cooperate with the Company to obtain
such a protective order or other remedy and if such order or other remedy is not
obtained, or the Company waives compliance with the provisions of this
Agreement, SP Corporate, the Designated Officers or SP Corporate’s
representatives shall disclose only that portion of the Confidential Information
which they are advised by counsel that they are legally required to so disclose
and will use good faith efforts to obtain reliable assurance that confidential
treatment will be accorded the information so disclosed.
 
11.04.               SP Corporate and the Designated Officers acknowledge that
(i) they are aware and that SP Corporate’s representatives have been advised
that (a) the Confidential Information may include material non-public
information about  the Company and its subsidiaries and affiliates, and (b) the
United States securities laws and securities law of other jurisdictions prohibit
any person who has material non-public information about a company from
purchasing or selling securities of such company on the basis of such
information or from otherwise misappropriating such material non-public
information in breach of fiduciary duty or other relationship of trust and
confidence, (ii) SP Corporate has developed compliance procedures regarding the
use of material non-public information and (iii) SP Corporate, the Designated
Officers and SP Corporate’s representatives will handle such material non-public
information in accordance with applicable laws, including Federal and state
securities laws. SP Corporate and its personnel, and the Designated Officers,
shall comply with the Company’s policies regarding Confidential Information and
insider trading.
 
11.05.               The Company agrees that, during the term of this Agreement,
and for a period of one (1) year from the termination of this Agreement, it will
not, directly or indirectly, without obtaining the prior written consent of the
SP Corporate, solicit for employment, hire or employ any person who has served
as a Designated Officer or any other officers or employees of SP Corporate or
its affiliates; provided, however, that the restriction on solicitation or hire
above shall not restrict the Company’s ability to conduct generalized searches
for employment (including through the use of general or media advertisements,
employment agencies and internet postings) not directly targeted towards SP
Corporate’s or its affiliates’ officers or employees and hiring any person that
ceases to be employed by SP Corporate or an affiliate thereof without the
Company’s prior direct solicitation. Notwithstanding anything to contrary in
this Agreement, this Section 11.05 shall not apply to John Quicke’s serving as
Interim President and Chief Executive Officer of the Company.
 
 
10

--------------------------------------------------------------------------------

 
Section 12.               Non-Exclusive Arrangement; Conflicts of Interest
 
12.01.               The Company acknowledges that SP Corporate and its
Affiliated Companies (as defined below) have in the past and may from time to
time in the future enter into agreements similar to this Agreement with other
companies pursuant to which SP Corporate may agree to provide services similar
in nature to Services being provided hereunder, and such agreements shall not
constitute a breach of this Agreement; provided, however, that SP Corporate
covenants that in doing so SP Corporate shall not breach any of its covenants or
obligations expressly set forth in this Agreement.  The Company understands that
the CFO Designee and Reporting Manager Designee, as of the respective dates they
are designated to serve as the Designated Officers, may provide services to
certain other companies, and such other activities shall not constitute a breach
of this Agreement.  The Designated Officers shall not accept any additional
[managerial or executive] positions with any other company without prior
disclosure to the Committee and if the Committee reasonably determines that such
engagement will interfere with such Designated Officer’s performance of Services
under this Agreement or his or her duties and responsibilities to the Company,
except that the Designated Officers may perform for other companies, on a
part-time basis, intermittent or periodic special projects that do not interfere
with such Designated Officer’s performance of Services under this Agreement or
his or her duties and responsibilities to the Company without disclosure to or
approval by the Company or the Committee.  In addition, to the extent business
opportunities arise, the Company acknowledges that SP Corporate will be under no
obligation to present such opportunity to the Company, and SP Corporate may, in
its sole discretion, present any such opportunity to whatever company it so
chooses, or to none at all; provided, however, nothing contained herein shall
affect or otherwise limit the fiduciary obligations of the officers and
directors of the Company, including the Designated Officers.
 
12.02.               The Company, SP Corporate and their respective Affiliated
Companies (as defined below) recognize and acknowledge that as a result of SP
Corporate providing Services pursuant to this Agreement the potential for
conflicts of interest exist between and/or among SP Corporate, the Company,
Affiliated Companies of SP Corporate and the Company and the respective officers
and directors of SP Corporate and the Company, including but not limited to (i)
that an Affiliated Company of SP Corporate may be a majority or significant
stockholder of the Company, (ii) that directors, officers, members and/or
employees of SP Corporate or of Affiliated Companies of SP Corporate may serve
as directors and/or officers of the Company, (iii) that SP Corporate and
Affiliated Companies thereof may engage and are expected to continue to engage
in the same, similar or related lines of business as those in which the Company,
directly or indirectly, may engage and/or other business activities that overlap
with or compete with those in which the Company, directly or indirectly, may
engage, (iv) that SP Corporate and Affiliated Companies thereof may have an
interest in the same areas of corporate opportunity as the Company and
Affiliated Companies thereof, and (v) that SP Corporate and Affiliated Companies
thereof may engage in material business transactions with the Company and
Affiliated Companies thereof, including (without limitation) providing Services
to or being a significant supplier of the Company and Affiliated Companies
thereof.  SP Corporate and the Company agree that if either of them determines
that an actual conflict of interest exists, or if either of them has knowledge
of any actions, occurrences, conditions or circumstances that could reasonably
be expected to result in a conflict of interest, it shall disclose the fact of
such actual or prospective conflict to the other and, in such event, both SP
Corporate and the Company shall work cooperatively to either (i) resolve or
prevent, as applicable, the conflict of interest in a manner satisfactory to
both SP Corporate and the Company or (ii) cease providing or receiving the
Services giving rise to such conflict.
 
 
11

--------------------------------------------------------------------------------

 
12.03.               For purposes of this Agreement, “Affiliated Companies”
shall mean in respect of SP Corporate any entity which is controlled by SP
Corporate, controls SP Corporate or is under common control with SP Corporate
(other than the Company and any entity that is controlled by the Company) and in
respect of the Company shall mean any entity controlled by the Company.
 
12.04.               The Company represents and warrants that the Committee has
approved this Agreement and recommended Board approval, and a majority of the
disinterested directors of the Company has voted to approve this Agreement.
 
Section 13.                Independence
 
13.01.               Except as specifically provided herein, none of the parties
shall act or represent or hold itself out as having authority to act as an agent
or partner of any other party, or in any way bind or commit any other party to
any obligations.  Nothing contained in this Agreement shall be construed as
creating a partnership, joint venture, agency, trust or other association of any
kind, each party being individually responsible for its obligations set forth in
this Agreement.  SP Corporate or its officers, employees and representatives
shall not have the authority to act for, bind, or otherwise commit the Company
or any of its subsidiaries or affiliates, and neither SP Corporate nor any of
its officers, employees or representatives shall hold itself or themselves out
as having any such authority, except (i) for the CFO Designee’s authority to act
as the Chief Financial Officer of the Company and perform his or her duties in
that position, (ii) for the Reporting Manager Designee’s authority to act as the
Reporting Manager of the Company and perform his or her duties in that position,
and (iii) to the extent that such authority has been specifically granted to SP
Corporate or any of its officers, employees and representatives by the
Committee.
 
13.02.               Neither party shall be responsible for the compensation,
the withholding of taxes, workers compensation, employee benefits or any other
employer liability for the employees and agents of the other party.  Without
limiting the generality of the foregoing, the parties acknowledge and agree that
SP Corporate is an independent contractor and that none of SP Corporate, the CFO
Designee or the Reporting Manager Designee is an employee of the Company.  SP
Corporate or an Affiliated Company of SP Corporate shall timely withhold and pay
all taxes and file all reports required by applicable law to be withheld, paid
and filed for the Designated Officers.
 
 
12

--------------------------------------------------------------------------------

 
Section 14.               General
 
14.01.               This Agreement constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersedes all prior
representations and agreements, whether oral or written, and cannot be modified,
changed, waived or terminated except by a writing signed by both of the parties
hereto.  No course of conduct or trade custom or usage shall in any way be used
to explain, modify, amend or otherwise construe this Agreement.
 
14.02.               All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given if personally delivered, sent by nationally
recognized overnight carrier, one day after being sent, or mailed by first class
registered or certified mail, return receipt requested, five days after being
sent.
 
14.03.               This Agreement shall be governed by and construed under the
laws of the State of New York and the parties hereby submit to the personal
jurisdiction of any federal or state court located therein, and agree that
jurisdiction shall rest exclusively therein, without giving effect to the
principles of conflict of laws.
 
14.04.               Except as provided in Section 5 of this Agreement, this
Agreement may not be assigned directly or indirectly, by operation of law or
otherwise, by any party hereto (including in connection with a sale or transfer
of all or substantially all of business or assets of such party, whether by
sale, merger, operation of law, or otherwise in connection with a change of
control) without the prior written consent of the other parties to this
Agreement.  This Agreement shall solely inure to the benefit of and be binding
upon the parties hereto and their permitted (in accordance with the foregoing)
successors and assigns.
 
14.05.               This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
14.06.               Sections 8, 9, 10, 11 and 14.03 and this Section 14.06
shall survive any expiration or termination of this Agreement.
 
 
13

--------------------------------------------------------------------------------

 
The parties have duly executed this Agreement as of the date first above
written.
 

  SP CORPORATE SERVICES LLC          
 
By:
/s/ Sanford Antignas       Name:  Sanford Antignas       Title:    Chief
Operating Officer          

  ADPT CORPORATION          
 
By:
/s/ John J. Quicke       Name:   John J. Quicke       Title:     Interim
President  

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
PRIMARY SERVICES
 
The CFO Designee, in his or her capacity as Chief Financial Officer, will
perform all duties normally associated with that of a Chief Financial Officer,
including without limitation:
 
 
·
Responsibility for any and all financing matters for the Company and its
subsidiaries including but not limited to debt, equity or other financings,
whether through the public markets or in private transactions, or otherwise,
including the negotiation and consummation of all of the foregoing.

 
 
·
Review of annual and quarterly budgets and related matters.

 
 
·
Supervise and administer, as appropriate, all accounting/financial duties and
related functions on behalf of the Company for its operations and business
matters (including control of the Company’s cash, checking accounts, revenue
receipts, disbursements, bookkeeping, accounts, ledgers, billings, payroll and
related matters).

 
 
·
Supervise and manage, as appropriate, all SEC filing obligations.

 
 
·
Other similar items.

 
The Reporting Manager Designee, in his or her capacity as the Financial
Reporting Manager, will perform all duties normally associated with that of a
Financial Reporting Manager, including without limitation:
 
 
·
Supervise, manage and assist in, as appropriate, all SEC filing obligations and
related preparation of the materials supporting the content of such SEC filings.

 
 
·
Other similar items.

 
 
 The monthly fee for providing the Primary Services shall be $35,000.00, paid in
advance on the first day of the month.
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
DELEGATION OF AUTHORITY
 
As of October 1, 2011
 
 
ADPT DELEGATION/LIMITATION OF AUTHORITY
 

1           r  Require ADPT Board Approval         r All Acquisitions — ADPT
Board approval required before binding agreement executed [Board to be informed
when LOI signed, or DD started]         r All Employment Agreements         r
All Equity Grants [CC of Board]         r Compensation for CEO direct reports
[CC of Board]         r All individual unbudgeted expenditures in excess of
$250,000         r Audit Committee approval required on all related party
transactions with Steel Partners Holdings        r  ADPT Interim President and
CEO         r Authority to operate ADPT Corporation consistent with the approved
ADPT Corporation 2011 Budget.         r Authority to hire employees and
contractors as required with annual base salaries or payments not to exceed
$500,000 [direct reports to CEO require approval of CC of Board].         r
Until proper infrastructure in place at ADPT Sports, all cash balances will be
maintained at ADPT Corporation.         r Authority to approve all individual
unbudgeted expenditures up to $250,000.         r CEO sign off required before
executing any legal documents, non standard NDA's, all LOI's, and all
acquisition agreements.        r  President ADPT Sports         r Authority to
operate ADPT Sports consistent with the approved ADPT Sports Business Plan and
the approved ADPT Sports 2011 Budget.         r Duty to inform BOD of any
significant change anticipated in 2011 forecasted results versus 2011 Budget.  
      r Authority to hire employees and contractors as required with annual base
salaries or payments not to exceed $500,000.         r Authority to approve all
individual unbudgeted expenditures up to $250,000.         r Authority to enter
NDA's, non-binding LOI's, and to engage in Due Diligence on acquisitions [Board
of Directors to be informed when LOI signed, or DD started; and sign off of CEO
required on all legal documents, non standard NDA's, all LOI's, and all
acquisition agreements]

 
 
 
 
 
 
 
 
 
 
 